IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


U.S. BANK N.A.,                           : No. 22 MAL 2019
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
STEPHEN M. SCHWARTZ AND ALMA B.           :
SCHWARTZ,                                 :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.